DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al. herein referred to as “Yoon” (USPPN 2019/0167068, previously cited by Applicant on the IDS filed 9/20/2022).
As to claims 1-2 and 19-20, Yoon discloses a dishwashing system having a dishwasher 200, a carry-in stand 401, carry-out stand 501, stock stand 601 (akin to the first, second, and third surfaces formed at a right angle), and robot device 100 (reads on the work device) (see generally Figures 1-2 as surfaces 401, 501, 601 are substantially parallel). The robot device 100 includes the system control section 121, a task program storage section 125, the image processing section 127, a stock tableware piece counting section 128, a release position determining section 129 and the operation control section 123. The system control section 121 has a CPU (central processing unit) and a semiconductor memory and the like, and performs unified control of the robot device 100 (Paragraph [0032]). Dishwashing rack 800 reads on the claimed washing rack. The apparatus of Yoon is fully capable of performing the claimed steps of movement of the washing rack onto the surfaces. 
Yoon teaches such movement steps because it discloses the structural features a programmable work device and first, second, and third surfaces which are capable of performing the intended function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 
As to claim 17, Yoon discloses the use of stock stand 601 which has a dish rack 800 thereon, which are both removable and/or storable. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon as applied to claims above.
As to claim 3, Yoon discloses a stock stand 601, for example at Figure 1, however, is silent regarding an additional storage surface such as a “placement portion”. It would have been obvious to have more than one stock stand to allow for an overflow of dishware racks to be places, in cases of high volume washing. Duplication of known stock stand 601 produces known results of having a storage stand that is within the range of its robot device 100 to reach, and thus store cleaned dishware. 
As to claims 4-5, Yoon disclose a single robot device 100, however, use of more than one robot device, such as two robot devices would have been an obvious design choice, in order to increase cleaning speed. One robot device would be able to transfer dirty dishware into the dishwasher, and the other robot would be able to transfer cleaned dishes to storage. This would allow for the intended goal of automated dish cleaning without intervention of a human, and also allow the dirty “hands” of the first robot separate from the clean “hands” of the second robot and thus keep the dishware clean. As shown by Yoon, dishware may be transferred by use of racks 800. 
As to claims 9-14, Yoon discloses a plurality of support surfaces, namely 401 and 501, for example at Figure 1, however, is silent regarding an additional support surfaces such as a “third and fourth support surfaces”. It would have been obvious to have additional support surfaces to allow for additional places for dishware to be held during processing, in cases of high volume washing. Duplication of known support surfaces produces known results of having a work surface that is within the range of its robot device 100 to reach, and allows for additional counter space for dish processing during cleaning. Given the limited space in which the robot device arm 100 can move, and limited configurations for each support surface within the arm reach of device 100, it would have been obvious to form these support surfaces in a right-angle at a corner wall and adjacent one another, as essentially recited by the claims, such that the surfaces are relatively close to one another, and formed tightly to eliminate waste of counter space. The support surfaces in Yoon are in contact with the outer, bottom surface of the rack as seen in Figures 1-2. The formation of such support surfaces adjacent to one another allows for continuous movement of the rack along the support surfaces. 
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon as applied to claims above, and further in view of Frankel et al. herein referred to as “Frankel” (USPPN 2008/0135505).
As to claim 6, Yoon at Paragraph [0021] discloses the dishwashing rack 800 that is carried out from the washing chamber 210 of the dishwasher 200 is placed on the carry-out stand 501. A picking area  of the robot arm mechanism 130 is set in the carry-out stand 501. A picking area camera 105 is installed above the picking area in a manner so that the field of view of the picking area camera 105 includes the picking area. The robot device 100 subjects an image of inside the picking area that is photographed by the picking area camera 105 to image processing by means of an image processing section 127, described later, and thereby recognizes tableware within the picking area, and the robot arm mechanism 130 sequentially picks up tableware within the picking area in accordance with control of an operation control section 123. Although Yoon discloses use of the camera and processing of individual washware based on such imaging, Yoon is silent regarding a subrack. Use of a subrack, such as a utensil holder is commonly known in the art of dishwashing. For example, as taught by the use of a utensil holder 24 inside the rack 22 of Frankel, the utensil holder 24 is capable of holding items that are too small and would otherwise fall through the gaps of the rack. Use this type of subrack in Yoon would have been obvious in view of Frankel, for having a separate area for placement of utensils that may otherwise falls through the gaps in the rack assembly. 
As to claim 7, Yoon discloses the structural features of a controller, first robot, rack, support surfaces, wash operations, and camera, therefore the apparatus of Yoon is fully capable of performing the steps claimed. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon as applied to claims above, and further in view of Ma et al. herein referred to as “Ma” (USPPN 2020/0165075).
As to claim 8, Yoon discloses cleaning dishes using spraying mechanisms (Yoon at Paragraph [0015]: wash water tank stores washing water, washing pump will pump the washing water from a washing nozzle onto the tableware). However, Yoon is silent regarding a scrubber/rubbing mechanism. However, in the art of dishwashing, use of a rubbing method is known for cleaning stuck on dirt and grime. For example, Ma discloses the known use of a dishwashing conveyance system that applies high pressure liquid streams and application of a scrubber to the dishware to achieve effective cleaning (Paragraphs [0128] and [0137]). Use of a scrubber tool would have been obvious at the time of the invention to incorporate in Yoon, as taught by Ma, to enhance cleaning by providing mechanical scrubbing of dishware to remove food and other stuck-on debris, without intervention of human labor. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon as applied to claims above, and further in view of Tsusaka (USPN 8,175,750).
As to claim 15, Yoon discloses its robot device 100 formed on the floor, and is silent regarding other configurations, such as one where the robot device is formed on the wall at counter-level. However, in the art of robotic articulating arms, Tsusaka discloses at Fig. 1A, the robot arm 5 of the robot 1 is installed on a wall surface 7a of the workbench 7 such as a household kitchen or a table, for example. The use of a robot arm at counter-level, as taught by Tsusaka, in the Yoon reference would free up valuable floor space, yet allow for the robot arm to access the crucial workspace with the same efficacy. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon and Tsusaka as applied to claims above, and further in view of Frankel as applied above also. 
As to claim 16, as noted above, Yoon discloses the use of a robot device 100 that is capable of moving dishware from each of the stations. Frankel is relied on for its disclosure of a subrack, as discussed in detail above. Thus, not only would the robot device 100 of Yoon move the dish rack according to the wash cycle along the wash queue, but also move the subrack according to the wash cycle along the wash queue. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu and Th 10-2pm, F 10-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711